Case: 16-50030      Document: 00513725706         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-50030
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        October 19, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LORENZO RAMIREZ-ARRIAGA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-383-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Lorenzo Ramirez-Arriaga appeals the 41-month, within-guidelines
sentence he received following his guilty plea to illegal reentry. Ramirez-
Arriaga argues that his sentence is greater than necessary to meet the
sentencing goals of 18 U.S.C. § 3553(a). He specifically contends that the
guidelines sentencing range was too severe because the district court failed to
consider his benign reasons for returning and his mother’s serious illness.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50030    Document: 00513725706       Page: 2   Date Filed: 10/19/2016


                                 No. 16-50030

Additionally, Ramirez-Arriaga asserts that his sentence is not entitled to a
presumption of reasonableness because the illegal reentry guideline, U.S.S.G.
§ 2L1.2, is not empirically based, given that a defendant’s criminal history
receives such heavy weight in the calculations.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007). As he concedes, Ramirez-Arriaga’s empirical data
argument is foreclosed by this court’s precedent. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009); United States v. Mondragon-Santiago,
564 F.3d 357, 366-67 (5th Cir. 2009).         Furthermore, Ramirez-Arriaga’s
sentence, which is at the bottom of the applicable guidelines range, is
presumed reasonable. See United States v. Rashad, 687 F.3d 637, 644 (5th Cir.
2012). His general disagreement with the propriety of his sentence and the
district court’s weighing of the § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); United States v.
Gomez-Herrera, 523 F.3d at 554, 565-66 (5th Cir. 2008).
      Ramirez-Arriaga has not demonstrated that the district court abused its
discretion by sentencing him to a within-guidelines sentence of 41 months in
prison. See Gall, 552 U.S. at 51. Consequently, the judgment of the district
court is AFFIRMED.




                                       2